                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL MILLER,                                  No. 4:19-CV-01611

               Plaintiff,                            (Judge Brann)

         v.

    O’BRIEN CONSTRUCTION, INC.
    and BRE RC MONROE MP PA, L.P.,

              Defendants.

                                      ORDER

        AND NOW, this 12th day of February 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

        1.    Defendant O’Brien Construction, Inc.’s motion to dismiss Count I of

              the complaint1 (ECF No. 11) is GRANTED.

        2.    Defendant BRE RC Monroe MP PA, L.P’s Motion to Dismiss

              Complaint (ECF No. 12) is GRANTED.

        3.    No later than February 26, 2020, Michael Miller MAY FILE an

              amended complaint to address the deficiencies in this Memorandum

              Opinion and Order.




1
 Although titled “Motion of Defendant O’Brien Construction, Inc. to Dismiss Plaintiff’s
Complaint,” the body of the motion seeks dismissal only of Count I.
4.   If Mr. Miller fails to file an amended complaint by February 26, 2020:

     a.    Mr.   Miller’s   Complaint,    ECF    No.    1,   SHALL     BE

           CONSIDERED DISMISSED WITH PREJUDICE, and

     b.    The Clerk of Court SHALL CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -2-
